OPINION
BAKER, Justice.
The trial court found relator James A. Stanley in contempt for failing to pay child support required by a divorce decree. He seeks relief on writ of habeas corpus from an order requiring him to report to a work release officer. We grant the writ. We order Stanley discharged from any restraint imposed upon his liberty by the trial court’s contempt judgment.
On December 22, 1976, the trial court granted a divorce to Stanley and Sharon Stanley McLaughlin. The divorce decree ordered Stanley to make periodic payments of child support. In July 1990, after Stanley had not made nearly a decade’s worth of payments, McLaughlin filed a motion to have him held in contempt. The motion recited that the divorce decree for which McLaughlin sought enforcement was in the court minutes at volume 289, page 15. The trial court conducted a hearing and, on October 15, 1990, signed an order holding Stanley in contempt. However, that order incorrectly references the divorce decree as appearing in the court minutes at volume 287, page 15. The order does not otherwise specify the provisions of the divorce decree McLaughlin sought to enforce.
An enforcement order shall contain findings setting out in ordinary and concise language the provisions of the final order, decree, or judgment a party seeks to enforce. Tex.Fam.Code Ann. § 14.33(a) (Vernon Supp.1992). The enforcement order may do so by: (1) copying in their *773entirety the provisions for which enforcement was sought; (2) attaching a copy of the order for which enforcement was sought as an exhibit and incorporating it by reference; or (3) giving the volume and page numbers in the minutes of the court where one can find the order for which enforcement was sought. See Ex parte Conoly, 732 S.W.2d 695, 697 (Tex.App.— Dallas 1987, orig. proceeding). The punitive portion of an enforcement order that does not comply with the statutory requirements of section 14.33(a) of the Texas Family Code is void. See Ex parte Durham, 708 S.W.2d 536, 537-38 (Tex.App.—Dallas 1986, orig. proceeding).
The least preferable method to attempt to comply with section 14.33(a) is solely by reference to the volume and page of the court minutes where the order can be found. That method requires a con-temnor to look beyond the face of the enforcement order itself to determine what provisions of the earlier order he violated. Although the enforcement order in this case referred to volume 287 when volume 289 was intended, the enforcement order does not contain the requisite findings about the order for which enforcement was sought.
The error presumably was typographical. Typographical errors do not necessarily invalidate contempt orders. Cf Ex parte Benitez, 590 S.W.2d 704, 707 (Tex.1979). When one seeking enforcement of an earlier court order chooses to draft a contempt order referencing the earlier order solely by volume and page of the court’s minutes, we hold that strict compliance with section 14.33(a) requires that both the volume number and the page number be accurate. Perhaps if the contempt order also had spelled out the provisions of the original divorce decree that Stanley had violated, a typographical error in the volume number could be disregarded as sur-plusage. But because McLaughlin identified the divorce decree sought to be enforced solely by volume and page numbers, the error in the volume number is fatal to the contempt order.
The dissent suggests this Court should abate this habeas proceeding to permit the trial court to hold a hearing for the sole purpose of determining the correct volume and number in the court minutes where the order may be found. First, no one before this Court has requested this relief. Second, the dissent does not cite any authority for abatement of a habeas corpus proceeding to correct a clerical error, and we have found none. Third and most importantly, because the contempt order does not comply with section 14.33(a) of the Texas Family Code, the punitive portion of the order is void. Ex parte Durham, 708 S.W.2d at 537-38. It is void from its inception. To permit an abatement to correct a supposed clerical error in a case such as this would be to permit resurrection of a commitment order that was a nullity from its inception.
We grant Stanley a writ of habeas corpus and order him discharged from any restraint imposed upon his liberty by the trial court’s October 15,1990 order holding him in contempt.